Table of Contents Management’s Discussion and Analysis 1. HIGHLIGHTS 1 2. INTRODUCTION 2 3. ABOUT CAE 3.1 Who we are 3.2 Our vision 4 4 4 3.3 Our strategy and value proposition 3.4 Our operations 3.5 Foreign exchange 3.6 Non-GAAP and other financial measures 4 6 12 14 4. CONSOLIDATED RESULTS 4.1 Results of our operations – fourth quarter of fiscal 2014 4.2 Results of our operations – fiscal 2014 16 16 18 4.3 Consolidated orders and backlog 20 5. RESULTS BY SEGMENT 5.1 Civil segments 5.2 Military segments 5.3 New Core Markets 21 22 26 30 6. CONSOLIDATED CASH MOVEMENTS AND LIQUIDITY 6.1 Consolidated cash movements 6.2 Sources of liquidity 6.3 Government assistance 6.4 Contractual obligations 32 32 33 34 34 7. CONSOLIDATED FINANCIAL POSITION 7.1 Consolidated capital employed 7.2 Off balance sheet arrangements 7.3 Financial instruments 35 35 36 37 8. BUSINESS COMBINATIONS 40 9. BUSINESS RISK AND UNCERTAINTY 9.1 Risks relating to the industry 9.2 Risks relating to the Company 9.3 Risks relating to the market 40 40 42 44 10. RELATED PARTY TRANSACTIONS 45 11. CHANGES IN ACCOUNTING POLICIES 11.1 New and amended standard adopted 11.2 New and amended standards not yet adopted 11.3 Use of judgements, estimates and assumptions 46 46 49 49 12. CONTROLS AND PROCEDURES 12.1 Evaluation of disclosure controls and procedures 12.2 Internal control over financial reporting 51 51 51 13. OVERSIGHT ROLE OF AUDIT COMMITTEE AND BOARD OF DIRECTORS 51 14. ADDITIONAL INFORMATION 51 15. SELECTED FINANCIAL INFORMATION 52 Management’s Discussion and Analysis for the fourth quarter and year ended March 31, 2014 1.
